DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 14-15 in the reply filed on 2/2/22 is acknowledged.
Claims 13 and 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/22.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "151" and "156" and “152” have all been used to designate the same apparent wire form in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 7 is objected to because “a” should be before “retainer” in line 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites that the sensor includes a feature that is NOT included in the conduit support. This conflicts with parent claim 1, which recites that the conduit support INCLUDES….a sensor. Therefore, claim 1 recites that the sensor is a subcomponent of the conduit support. Consequently, the sensor cannot have its own subcomponents that are not included in the conduit support. Accordingly, the structural relationships among the recited features is entirely unclear. 
Claim 4 recites the limitation "the sensor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “forming an instrumented conduit support…[which] includes….a conduit support.” It is unclear what the relationship is between the “an instrumented conduit support” of line 2 and “a conduit support” of line 6. Are they the same physical item? How can forming a conduit support include the step of forming a conduit support? 
Claim 1 recites “integrally forming and embedding: (a) a fiber optic strain sensor with a conduit support, and (b) a fiber optic link with the carrier portion. This language is unclear because it offers two steps (“integrally forming” and “embedding”) but followed by two pairs of features. Is this intended to be read as 4 steps: “integrally forming a fiber optic strain sensor with a conduit support” and then “embedding the fiber optic strain sensor into the conduit support” and then “integrally forming a fiber optic link with the carrier portion” and then “embedding the fiber optic link into  the carrier portion”? In other words, what is being integrally formed with what else? And which primary item is being embed into which secondary item? 
Claim 1 recites “…via an additive manufacturing process” with the same indentation was the step “integrally forming and embedding.” It is unclear if “…via an additive manufacturing process” is thus intended to be a final step of the method. What does it have the same indentation as “integrally forming and embedding”? is (a) completed using an additive manufacturing process, and (b) completed using an additional additive manufacturing process? Or are (a) and (b) occurring simultaneously using the same additive manufacturing process? 
Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationships among the sensor, the fiber optic strain gauge, and the fiber optic communication link. 	It is unclear if these three features are all actually a single physical component. Looking at Applicant’s Figure 3, it would appear that sensor 151, fiber optic strain gauge 156, and fiber optic communication link 152 are all the same wire. Figure 4 also has sensor 151 and strain gauge 156 pointing to apparently the same elongated feature.   	Please answer the following questions: 	Where in Figure 4 is the communication link? 	What is the relationship between the sensor 151 & strain gauge 156 of Figures 3 and 4 versus the “fiber optic strain sensor” of claim 1 and “sensor” of claim 7?  	What is the difference between the gauge and the sensor? Why are they referred to with different numerals in the Drawings and Specification but appear to be lumped together in the claims?  	
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claim 4 recites that the sensor includes a feature that is NOT included in the conduit support. This conflicts with parent claim 1, which recites that the conduit support INCLUDES….a sensor. Therefore, claim 1 recites that the sensor is a subcomponent of the conduit support. Consequently, the sensor cannot have its own subcomponents that are not included in the conduit support. 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 10, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink (US 2018/0141274).
Regarding claim 1, Fink teaches a method, comprising:  forming an instrumented conduit support (Fig. 12), the instrumented conduit support including a carrier portion (e.g., 94/inner portion of 90) and a retainer portion (e.g., 96/outer portion of 90), wherein forming the instrumented conduit support includes:  	integrally forming and embedding:  		(a) a fiber optic strain sensor with a conduit support (“when an acoustic perturbation is introduced to the fiber, e.g., by a mechanical stress or strain, the piezoelectric material can generate an electric field between the conductors 94, 96 that can be detected by measuring the electrical potential difference between the conductors 94, 96,” ¶ 93), and  		(b) a fiber optic link with the carrier portion (“The functional domain [12] of the fiber…can provide to the fiber environment a signal, a sensory output, such as an optical output,” ¶ 63; “optical signals…delivered to and from an object,” ¶ 66),  	via an additive manufacturing process (e.g., “the fiber is passed through, i.e., dispensed from, a print nozzle 16 for 3D-printing with the fiber,” ¶ 48).
Regarding claim 4, Fink anticipates all the elements of the parent claim and additionally teaches wherein the sensor includes at least one material that is not included in the conduit support. See the above 112(b) rejection for this claim. Based on the final sentence of ¶ 31 of the Specification, Examiner believes that this limitation intends to recite that the strain gauge comprises at least one material that is different from at least one material in the conduit support. In other words, these two features are not formed from identical materials. Fink states in ¶ 94 that the material used for the sensor portion, e.g., 92, (“piezoelectric material”) is different from that used from the conductors. 
Regarding claim 7, Fink teaches (Fig. 12) a method, comprising:  	forming an instrumented conduit support, the instrumented conduit support including a carrier portion (e.g., 94/inner portion of 90) and a retainer portion (e.g., 96/outer portion of 90), at least one of the carrier portion or the retainer portion being integrally formed with a sensor (as shown in Fig. 12, the piezoelectric sensing area 92 is encapsulated within the retainer 96/outer portion of 90) via an additive manufacturing process (“the fiber is passed through, i.e., dispensed from, a print nozzle 16 for 3D-printing with the fiber,” ¶ 48); and  	coupling the sensor to a communication link (“The functional domain [12] of the fiber…can provide to the fiber environment a signal, a sensory output, such as an optical output,” ¶ 63; “optical signals…delivered to and from an object,” ¶ 66).

Regarding claim 9, Fink anticipates all the elements of the parent claim and additionally teaches wherein the communication link includes an optical link (“The functional domain [12] of the fiber…can provide to the fiber environment a signal, a sensory output, such as an optical output,” ¶ 63; “optical signals…delivered to and from an object,” ¶ 66).

Regarding claim 10, Fink anticipates all the elements of the parent claim and additionally teaches forming at least part of the optical link to be within an outer surface of the at least one of the carrier portion or the retainer portion (as shown in Fig. 12, 92 is around the outer surface of 94/inner portion of 90). 

Regarding claim 11, Fink anticipates all the elements of the parent claim and additionally teaches wherein the sensor (e.g., piezoelectric area 92) is formed to be within an outer surface of the at least one of the carrier portion or the retainer portion (as shown in Fig. 12, 92 is around the outer surface of 94/inner portion of 90).

Regarding claim 12, Fink anticipates all the elements of the parent claim and additionally teaches wherein the sensor includes a strain sensor (“when an acoustic perturbation is introduced to the fiber, e.g., by a mechanical stress or strain, the piezoelectric material can generate an electric field between the conductors 94, 96 that can be detected by measuring the electrical potential difference between the conductors 94, 96,” ¶ 93).

Regarding claim 15, Fink anticipates all the elements of the parent claim and additionally teaches wherein the process of forming the instrumented support includes forming the sensor within an outer surface of the at least one of the retainer portion or the carrier portion (as shown in Fig. 12, the carrier 12 has an interior portion around whose outer surface sensors 98 are placed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Koski (US 2015/0184775).
Regarding claim 2, Fink anticipates all the elements of the parent claim but does not explicitly teach the conduit support being insert within a nuclear system. 
Koski does. Koski is in the same art area of tubes and supports and teaches (Figs. 17) 	supporting a helical steam conduit with an instrumented conduit support (steam tubes 730 supported by conduit supports 712, 714); and  	installing the helical steam conduit (see Fig. 1) and the instrumented conduit support in a nuclear reactor (5), along a primary flow path (10) positioned to circulate a heated primary flow in thermal communication with the helical steam conduit.
The combination of the nuclear system of Koski with the conduit support of Fink would have produced a nuclear reactor having conventional steam generator tubes, wherein said tubes were supported by flexible supports formed by a 3D printing process, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Fink, a person of ordinary skill would have predicted that combining Koski’s nuclear system with Fink's encapsulation process would have produced Applicant's claimed invention of a conventional steam generator supported by a 3D-printed support. The skilled person’s motivation for the combination would have been the expectation of, as explained by Koski (¶ 125), to provide a relatively flexible conduit-style support for steam generator tubes that can be woven around said tubes for a proper fit. 

Regarding claim 3, the above-described combination of Fink in view of Koski teaches all the elements of the parent claim. Additionally, Koski teaches wherein the instrumented conduit support is one of a plurality of instrumented conduit supports (712, 714) carrying the helical steam conduit (730). The skilled artisan would have been motivated to utilize multiple supports as shown in Figs. 17 “in order to support the tube about all sides of the tube,” ¶ 126.  

Regarding claim 5, Fink anticipates all the elements of the parent claim but does not explicitly teach wherein the instrumented conduit support is formed from stainless steel. Koski does. Koski is in the same art area of tubes and supports and teaches a helical steam conduit support (102, Fig. 10) made from stainless steel (“a stainless steel support bar,” ¶ 100). The skilled artisan would have been motivated to utilize a stainless steel material because “a stainless steel support bar may expand more than a low allow steel RPV, which may cause the support bar 102 to become compressed,” ¶ 100, if that is desired for the particular application. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a stainless steel material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 8, Fink anticipates all the elements of the parent claim but does not explicitly teach the conduit support being insert within a nuclear system. 
Koski does. Koski is in the same art area of tubes and supports and teaches (Figs. 17) 	supporting a helical steam conduit with an instrumented conduit support (steam tubes 730 supported by conduit supports 712, 714); and  	installing the helical steam conduit (see Fig. 1) and the instrumented conduit support in a nuclear reactor (5), along a primary flow path (10) positioned to circulate a heated primary flow in thermal communication with the helical steam conduit.
The combination of the nuclear system of Koski with the conduit support of Fink would have produced a nuclear reactor having conventional steam generator tubes, wherein said tubes were supported by flexible supports formed by a 3D printing process, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Fink, a person of ordinary skill would have predicted that combining Koski’s nuclear system with Fink's encapsulation process would have produced Applicant's claimed invention of a conventional steam generator supported by a 3D-printed support. The skilled person’s motivation for the combination would have been the expectation of, as explained by Koski (¶ 125), to provide a relatively flexible conduit-style support for steam generator tubes that can be woven around said tubes for a proper fit. 
Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Nardi (US 2017/0286821).
Regarding claims 6 and 14, Fink anticipates all the elements of the parent claim including the additive manufacturing process (e.g., “the fiber is passed through, i.e., dispensed from, a print nozzle 16 for 3D-printing with the fiber,” ¶ 48) but does not explicitly describe that it is of the ultrasonic type. 
Nardi does. Nardi is also in the art area of additive manufacturing and teaches using an additive manufacturing technique that is of the ultrasonic type for embedding and integrally forming a sensor (sensor 38 embedded into component 20, Fig. 1). The skilled artisan would have been motivated to use the ultrasonic type because it produces a solid-state weld without creating undesirable excess heat (¶ 40). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646